

Exhibit 10.1


The form of Agreement contains blanks where the multiple of the executive’s base
amount and the term of continued benefits provided under the Agreement vary for
certain executives. The executive officers who entered into the Agreement, the
multiple of the executive’s base amount and the term of continued benefits
provided under the Agreement are listed in the following chart:



 
Number of Times Base Amount
Term of Continued Benefits
Executive Officer
(Section 4 a)
(Section 4 b & c)
John C. Warren
   
Chairman and Chief Executive Officer of the Bancorp and the Bank
3 times
36 months
     
John F. Treanor
   
President and Chief Operating Officer of the Bancorp and the Bank
3 times
36 months
     
David V. Devault
   
Executive Vice President, Secretary, Treasurer and
   
Chief Financial Officer of the Bancorp and the Bank
2 times
24 months
     
Galan G. Daukas
   
Executive Vice President of Wealth Management
   
of the Bancorp and the Bank
2 times
24 months
     
Stephen M. Bessette
   
Executive Vice President - Retail Lending of the Bank
2 times
24 months
     
B. Michael Rauh, Jr.
   
Executive Vice President - Corporate Sales, Planning and
   
Delivery of the Bank
2 times
24 months
     
Dennis L. Algiere
   
Senior Vice President - Chief Compliance Officer and
   
Director of Community Affairs of the Bank
1 time
12 months
     
Vernon F. Bliven
   
Senior Vice President - Human Resources of the Bank
1 time
12 months
     
Elizabeth B. Eckel
   
Senior Vice President - Marketing of the Bank
1 time
12 months
     
William D. Gibson
   
Senior Vice President - Credit Administration of the Bank
1 time
12 months
     
Barbara J. Perino
   
Senior Vice President - Operations and Technology of the Bank
1 time
12 months
     
James M. Vesey
   
Senior Vice President and Chief Credit Officer of the Bank
1 time
12 months



 
 

--------------------------------------------------------------------------------

 

Executive Severance Agreement


AGREEMENT made as of this _____st day of _____________, ______ by and among
Washington Trust Bancorp, Inc., a Rhode Island corporation with its principal
place of business in Westerly, Rhode Island (the "Corporation"), The Washington
Trust Company of Westerly, a Rhode Island banking corporation with its principal
place of business in Westerly, Rhode Island (the "Bank") and
_____________________ (the "Executive"), an individual presently employed as an
executive of the Bank. This agreement supercedes and fully replaces any previous
executive severance agreement.


1. Purpose. The Corporation considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel
employed by the Bank. The Board of Directors of the Corporation (the "Board")
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of a Change in Control (as defined in Section 2 hereof) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders. Therefore,
the Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation
and the Bank's management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control. Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Corporation and/or
the Bank, the Executive shall not have any right to be retained in the employ of
the Corporation and/or the Bank.


2. Change in Control. For purposes of this Plan, a "Change in Control" shall
mean the occurrence of any one of the following events:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Corporation (the "Outstanding Corporation Common
Stock"); provided, however, that any acquisition by the Corporation or its
subsidiaries, or any employee benefit plan (or related trust) of the Corporation
or its subsidiaries of 20% or more of Outstanding Corporation Common Stock shall
not constitute a Change in Control; and provided, further, that any acquisition
by a corporation with respect to which, following such acquisition, more than
50% of the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Corporation Common Stock, shall not constitute a Change in
Control; or


(b) Individuals who, as of the date of this Agreement, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
of this Agreement whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or
 
 

--------------------------------------------------------------------------------

 


(c) Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each
case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change in Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or


(d) Consummation by the Bank of (i) a reorganization, merger or consolidation,
in each case, with respect to which, following such reorganization, merger or
consolidation, the Corporation does not beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
corporation or bank resulting from such a reorganization, merger or
consolidation or (ii) the sale or other disposition of all or substantially all
of the assets of the Bank, excluding a sale or other disposition of assets to
the Corporation or a subsidiary of the Corporation.


3. Terminating Event. A "Terminating Event" shall mean any of the events
provided in this Section 3 occurring:


(a) within 13 months following a Change in Control, termination by the
Corporation and/or the Bank of the employment of the Executive with the
Corporation and/or the Bank for any reason other than for Cause or the death or
disability (as determined under the Corporation's and/or the Bank's then
existing long-term disability coverage) of the Executive. "Cause" shall mean,
and shall be limited to, the occurrence of any one or more of the following
events:


(i) a willful act of dishonesty by the Executive with respect to any material
matter involving the Corporation and/or the Bank; or


(ii) the commission by or indictment of the Executive for (A) a felony or (B)
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, means an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);


(iii) the gross or willful failure by the Executive (other than any such failure
after the Executive gives notice of termination for Good Reason) to
substantially perform the Executive's duties with the Corporation and/or the
Bank and the continuation of such failure for a period of 30 days after delivery
by the Corporation and/or the Bank to the Executive of written notice specifying
the scope and nature of such failure and their intention to terminate the
Executive for Cause.
 
 

--------------------------------------------------------------------------------

 


A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Corporation and/or the
Bank, rather than continuing as an employee of the Corporation and/or the Bank
following a Change in Control. In any proceeding, judicial or otherwise, the
Corporation and/or the Bank shall have the burden of proving by clear and
convincing evidence that the termination of employment was for "Cause." For
purposes of clauses (i) and (iii) of this Section 3(a), no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive without reasonable belief that the Executive's act,
or failure to act, was in the best interest of the Corporation and/or the Bank;
or


(b) within 12 months following a Change in Control, termination by the Executive
of the Executive's employment with the Corporation and/or the Bank for Good
Reason. "Good Reason" shall mean the occurrence of any of the following events:


(i) a substantial adverse change, not consented to by the Executive, in the
nature or scope of the Executive's responsibilities, authorities, powers,
position, functions, or duties from the responsibilities, authorities, powers,
position, functions, or duties exercised by the Executive immediately prior to
the Change in Control; or


(ii) a reduction in the Executive's annual base salary as in effect on the date
hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or


(iii) the failure by the Corporation and/or the Bank to pay to the Executive any
portion of his compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Corporation and/or the Bank within 15 days of the date such compensation is
due without prior written consent of the Executive; or


(iv) the relocation of the Corporation's and/or the Bank's offices at which the
Executive is principally employed immediately prior to the date of a Change in
Control to a location more than 50 miles from such offices, or the requirement
by the Corporation and/or the Bank for the Executive to be based anywhere other
than the Corporation's and/or the Bank's offices at such location, except for
required travel on the Corporation's and/or the Bank's business to an extent
substantially consistent with the Executive's business travel obligations
immediately prior to the Change in Control;


(v) the failure by the Corporation and/or the Bank to (A) continue in effect any
material compensation or benefit plan or program (including, without limitation,
any life insurance, medical, health and accident or disability plan and any
vacation program or policy) in which the Executive participates or which is
applicable to the Executive immediately prior to the Change in Control, unless
an equitable arrangement (embodied in an ongoing substitute or alternate plan)
has been made with respect to such plan or program, or (B) continue the
Executive's participation therein (or in such substitute or alternate plan) on a
basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive's participation relative to other
participants, than the basis existing immediately prior to the Change in
Control; or
 
 

--------------------------------------------------------------------------------

 


(vi) the failure by the Corporation and/or the Bank to obtain an effective
agreement from any successor to assume and agree to perform this Agreement, as
required by Section 16; or


(c.) after 12 months following a Change in Control but within 13 months
following a Change in Control, termination by the Executive of the Executive's
employment with the Corporation and/or the Bank for any reason or for no reason.


(d.) during the period of time after the date that the Corporation and/or the
Bank enters into a definitive agreement (a “Definitive Agreement”) to consummate
a transaction substantially similar to a transaction described in Section 2(c)
or 2(d) hereof, and before the consummation of such transaction, termination by
the Corporation and/or the Bank of the employment of the Executive with the
Corporation and/or the Bank for any reason other than for Cause or the death or
disability (as determined under the Corporation’s and/or the Bank’s then
existing long-term disability coverage) of the Executive, provided, however,
that such termination of the Executive’s employment shall only be considered a
Terminating Event if and when the transaction contemplated by the Definitive
Agreement is consummated and a Change in Control has occurred.


4. Special Termination Payments. In the event a Terminating Event occurs,


(a) the Corporation and/or the Bank shall pay to the Executive an amount equal
to the sum of the following:


(i)  _____ (______) times the amount of the then current annual base salary of
the Executive, determined prior to any reductions for pre-tax contributions to a
cash or deferred arrangement, a cafeteria plan, or a deferred compensation plan;
and


(ii) _____ (______) times the Executive's highest bonus paid in the two years
prior to the Change in Control.


The foregoing amount shall be paid in one lump sum payment within thirty days
after the Date of Termination; and


(b) the Corporation and/or the Bank shall continue to provide health, dental and
life insurance to the Executive, on the same terms and conditions as though the
Executive had remained an active employee, for ______ (______) months after the
Terminating Event;


(c) the Corporation and/or the Bank shall provide the Executive with _____
(______) months of additional benefit accrual under the Corporation’s and the
Bank's supplemental retirement plans, but only to the extent the Executive was
eligible to participate in such plan immediately prior to the Change in Control;
and


(d) the Corporation and/or the Bank shall pay to the Executive all reasonable
legal and arbitration fees and expenses incurred by the Executive in obtaining
or enforcing any right or benefit provided by this Agreement, except in cases
involving frivolous or bad faith litigation initiated by the Executive.


5. Additional Benefits.


(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Corporation and/or the Bank
 
 

--------------------------------------------------------------------------------

 
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
"Severance Payments"), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the "Code"), or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") such
that the net amount retained by the Executive, after deduction of any Excise Tax
on the Severance Payments, any Federal, state, and local income tax, employment
tax and Excise Tax upon the payment provided by this subsection, and any
interest and/or penalties assessed with respect to such Excise Tax and not after
the deduction of any other taxes or amounts, shall be equal to the Severance
Payments. (The Gross-Up Payment is not intended to compensate the Executive for
any income taxes payable with respect to the Severance Payments.)


(b) Subject to the provisions of Section 5(c), all determinations required to be
made under this Section 5, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by a nationally recognized
accounting firm selected by the Corporation and/or the Bank (the "Accounting
Firm"), which shall provide detailed supporting calculations both to the
Executive and the Corporation and/or the Bank within 15 business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Executive or the Corporation and/or the Bank. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the Gross-Up Payment is
to be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Executive's residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 5(b),
shall be paid to the Executive within five days of the receipt of the Accounting
Firm's determination. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, the Corporation and/or the Bank shall furnish the
Executive with an opinion of counsel that failure to report the Excise Tax on
the Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Executive and the Corporation and/or
the Bank. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Corporation and/or the Bank should have been made (an "Underpayment"). In
the event that the Corporation and/or the Bank exhaust its remedies pursuant to
Section 5(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred, consistent with the calculations required to be made
hereunder, and any such Underpayment, and any interest and penalties imposed on
the Underpayment and required to be paid by the Executive in connection with the
proceedings described in Section 5(c), shall be promptly paid by the Corporation
and/or the Bank to or for the benefit of the Executive.


(c) The Executive shall notify the Corporation and/or the Bank in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Corporation and/or the Bank of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive knows of such claim and shall apprise the Corporation
and/or the Bank of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Corporation and/or the Bank (or such shorter period ending on the date
that any payment of taxes with respect to such
 
 

--------------------------------------------------------------------------------

 
claim is due). If the Corporation and/or the Bank notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, provided that the Corporation and/or the Bank has set aside adequate
reserves to cover the Underpayment and any interest and penalties thereon that
may accrue, the Executive shall:


(i) give the Corporation and/or the Bank any information reasonably requested by
the Corporation and/or the Bank relating to such claim,


(ii) take such action in connection with contesting such claim as the
Corporation and/or the Bank shall reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney selected by the Corporation and/or the Bank,


(iii) cooperate with the Corporation and/or the Bank in good faith in order
effectively to contest such claim, and


(iv) permit the Corporation and/or the Bank to participate in any proceedings
relating to such claim; provided, however, that the Corporation and/or the Bank
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 5(c), the
Corporation and/or the Bank shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation and/or the
Bank shall determine; provided, however, that if the Corporation and/or the Bank
directs the Executive to pay such claim and sue for a refund, the Corporation
and/or the Bank shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation's and/or the Bank's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or any other
taxing authority.


(d) If, after the receipt by the Executive of an amount advanced by the
Corporation and/or the Bank pursuant to Section 5(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Corporation's and/or the Bank's complying with the requirements
of Section 5(c)) promptly pay to the Corporation and/or the Bank the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Corporation and/or the Bank pursuant to Section 5(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation and/or the Bank
 
 

--------------------------------------------------------------------------------

 
 does not notify the Executive in writing of its intent to contest such denial
of refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.


6. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earliest of (a) the termination by the Corporation
and/or the Bank of the employment of the Executive for Cause; (b) the
resignation or termination of the Executive for any reason prior to a Change in
Control; or (c) the date which is 13 months and 1 day after a Change in Control.


7. Withholding. All payments made by the Corporation and/or the Bank under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Corporation and/or the Bank under applicable law.


8. Notice and Date of Termination; Disputes; Etc.


(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 8.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than two-thirds (2/3) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, accompanied by the Executive's counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the termination met the criteria for Cause set forth in Section 3(a) hereof.


(b) Date of Termination. "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control and during
the term of this Agreement, shall mean the date specified in the Notice of
Termination. In the case of a termination by the Corporation and/or the Bank
other than a termination for Cause (which may be effective immediately), the
Date of Termination shall not be less than 30 days after the Notice of
Termination is given. In the case of a termination by the Executive, the Date of
Termination shall not be less than 15 days from the date such Notice of
Termination is given. Notwithstanding Section 3(a) of this Agreement, in the
event that the Executive gives a Notice of Termination to the Corporation and/or
the Bank, the Corporation and/or the Bank may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a second Terminating
Event for purposes of Section 3(a) of this Agreement.


(c) No Mitigation. The Corporation and/or the Bank agrees that, if the
Executive's employment by the Corporation and/or the Bank is terminated during
the term of this Agreement, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Corporation and/or the Bank pursuant to Sections 4 and 5
hereof. Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Corporation and/or the Bank,
or otherwise.


(d) Settlement and Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of Rhode
Island by three arbitrators, one of whom shall be
 
 

--------------------------------------------------------------------------------

 
appointed by the Corporation and/or the Bank, one by the Executive, and the
third by the first two arbitrators. If the first two arbitrators cannot agree on
the appointment of a third arbitrator, then the third arbitrator shall be
appointed by the American Arbitration Association in Boston, Massachusetts. Such
arbitration shall be conducted in Rhode Island in accordance with the rules of
the American Arbitration Association for commercial arbitrations, except with
respect to the selection of arbitrators, which shall be as provided in this
Section 8(d). Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.


9. Assignment; Prior Agreements. Neither the Corporation, the Bank, nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party, and without such consent any attempted transfer shall be null and void
and of no effect. This Agreement shall inure to the benefit of and be binding
upon the Corporation and the Bank and the Executive, as well as their respective
successors, executors, administrators, heirs and permitted assigns. In the event
of the Executive's death after a Terminating Event but prior to the completion
by the Corporation and/or the Bank of all payments due him under Sections 4 and
5 of this Agreement, the Corporation and/or the Bank shall continue such
payments to the Executive's beneficiary designated in writing to the Corporation
and/or the Bank prior to his death (or to his estate, if the Executive fails to
make such designation).


10. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


11. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. The failure of any party to require the performance of
any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.


12. Notices. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Corporation and/or
the Bank, or to the Corporation and/or the Bank at its main offices, attention
of the Board of Directors, with a copy to the Secretary of the Corporation
and/or the Bank, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon receipt.


13. Effect on Other Plans. An election by the Executive to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for purposes of
interpreting the provisions of any of the Corporation's and/or the Bank's
benefit plans, programs or policies. Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Corporation's and/or
the Bank's benefit plans, programs or policies.


14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Corporation and/or the Bank.


15. Governing Law. This contract shall be construed under and be governed in all
respects by the laws of the State of Rhode Island.
 
 

--------------------------------------------------------------------------------

 


16. Obligations of Successors. The Corporation and/or the Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation and/or the Bank to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation and/or
the Bank would be required to perform if no such succession had taken place.


IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Corporation and the Bank by their duly authorized officers and by the
Executive, as of the date first above written.


WASHINGTON TRUST BANCORP, INC.
   
By:
                                                                                                   
 
John C. Warren
 
Chairman and Chief Executive Officer
 
THE WASHINGTON TRUST COMPANY OF WESTERLY
   
By:
                                                                                                     
 
John C. Warren
 
Chairman and Chief Executive Officer
 
Executive


